      Case 1:17-cv-00199-GBD-SDA Document 166 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

B. Braxton/Obed-Edom,                                                         9/9/2020

                                  Plaintiff,
                                                              1:17-cv-00199 (GBD) (SDA)
                   -against-
                                                              ORDER
The City of New York et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Based upon Plaintiff’s representation during today’s remote deposition that counsel will

be appearing on his behalf, the deposition was adjourned. No later than September 30, 2020, if

counsel has appeared for Plaintiff, the parties shall file a joint letter advising the Court of the

date the parties would like to reschedule Plaintiff’s deposition so that the Court can enter an

appropriate Order. If counsel has not appeared on behalf of Plaintiff by September 30, 2020,

counsel for Defendants shall file a letter regarding the status of this action.

       A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               September 9, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
